Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Claims 20-39 in the reply filed on 04/20/2022 is acknowledged.  Accordingly, Claims 1-19 have been cancelled.

Claim Objections
Claim 24 is objected to because of the phrase “it is” at line 3 in the claim. It is suggested to rephrase “the cover member is…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-33, 35, and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "one of the batteries" at line 9 renders the claim indefinite. It is unclear for whether this one of the batteries is the same as the one recited at lines 6-7. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  The limitation "one of the battery-mount parts" at line 9 renders the claim indefinite. It is unclear for whether this one of the battery-mount parts is the same as the one recited at line 7. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  Furthermore, there is insufficient antecedent basis for the limitation “the other battery-mount part(s)” at line 10 in the claim.
In claim 22, the phrase "and/or" renders the claim indefinite per se. It is sustained as being indefinite in that it fails to point out what is included or excluded by the claim language.
Regarding claim 23, recites the limitation "the battery-mount parts" at lines 2 and 3-4 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the battery-mount parts” and “a plurality of battery-mount parts” as the one recited in the preceding claim 20 at line 3 or “the other battery-mount part(s)“ as the one recited in the preceding claim 20 at line 10 and to whether they are the same or different. Further clarification is required to either further differentiate (the battery-mount parts) or provide proper antecedent basis.  It is unclear and indefinite to the relationship between “one or more batteries” at lines 9-10 and “batteries” as recited at line 4 and to whether they are the same or different.  Further clarification is required to either further differentiate (one or more batteries).  Furthermore, there is insufficient antecedent basis for the limitation “the other of the two battery-mount parts” at lines 4-5 in the claim. 
In claims 24, 25, 26, 28, 29, 30, 31, and 33, they have similar issues as set forth in claim 23.
Claim 30 recites the limitation "the pairs of guide rails" at line 4 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the two pairs of guide rails" at line 4 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 33, recites the limitation "a plurality of the batteries" at lines 1-2 in the claim.  It is unclear and indefinite to the relationship between “a plurality of the batteries” and “batteries” as the one recited in the preceding claim 20 at line 4 and to whether they are the same or different. Further clarification is required to either further differentiate (a plurality of the batteries).  Furthermore, the limitation “ones of the battery-mount parts” at line 2 is unclear and indefinite relationship to which one?, i.e. a plurality of battery-mount parts or the other battery-mount part(s).
In claim 35, there are similar issue with the limitations “a plurality of the batteries" and “ones of the battery-mount parts” at set forth in claim 33. 
Claim 37 recites the limitation "the other of the first or second battery-mount parts" at line 5 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 38 are also rejected because each claim depends on rejected claims 20 and 37.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heat-generating means” in claims 20, 28, 29, 32, 34, 36, 38, and 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0006) discloses in a first aspect of the present teachings, an electrical device (e.g., a hot beverage maker) comprises a battery-mount part, which is configured such that a battery (battery pack, battery cartridge) designed for use as a power supply of a power tool is mountable thereon, and a heat-generating means (heating element), which can boil water by using electric power supplied by the battery mounted on the battery-mount part. The15 electrical device further comprises: a case configured to hold a pod or other type of single- serve container, which contains a predetermined amount of, e.g., tea leaves or coffee grounds within a water-permeable bag-shaped element or a capsule, as well as a hot water supply configured such that water boiled by the heat-generating means can be supplied automatically to the case. An extraction part (e.g., a drain hole, which may optionally comprise a spring-20 loaded stopper) is provided on the case and permits the hot beverage produced by the hot 
water that had been poured onto (injected into) the pod or other single-serve container to flow out of the case, e.g., into a decanter (carafe, coffee pot). 
Paragraph (0006) discloses according to a second aspect of the present teachings, the electrical device further comprises: a water reservoir that holds water, and a passageway configured such that2 MAK090-00971(T30-23)the water can be supplied from the water reservoir to the location of the heat-generating means. Preferably, the heat-generating means is disposed at a location lower than the water reservoir. Thus, if the heat-generating means is disposed at a location lower than the water reservoir, a water-supplying means, such as a pump, is unnecessary for supplying water from 5the water reservoir to the heat-generating means.
Paragraph (0045) discloses according to the above-described configuration, when the pipe 52 is heated by the heaters 54 and the substantially U-shaped curved portion of the pipe 52 is filled with water, some of the water inside the pipe 52 vaporizes, and thereby the pressure inside the pipe 52 rises. At this time, because the check valve 53 of the hot water supply 50y is closed and5 thereby water is prevented from flowing in reverse towards the water reservoir 22w, high temperature hot water transits the pipe 52 of the hot water supply 50y and is forced out from the hot water supply nozzle 57 into the nozzle-housing space N. Therefore, hot water from the hot water supply nozzle 57 is discharged, from above, to the coffee pod CP inside the drip case 21. Furthermore, when the pressure inside the pipe 52 drops owing to hot water being10 forced out from the hot water supply nozzle 57, water from the water reservoir 22w is supplied into the pipe 52 via the check valve 53. By repeatedly performing this operation, high temperature hot water is supplied into the drip case 21 automatically. That is, the heaters 54 correspond to a heat-generating means of the present teachings. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-22 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (CN 103153140, See CN_103153140_translation.pdf as equivalent).
Regarding claim 20, Goto et al. discloses an electrical device 20 (fig. 6) comprising: 
a housing (not labeled, i.e. a housing of the a device main body part 21); 
a plurality of battery-mount parts 25a, 25b (fig. 6, i.e. called battery attachment portions) provided externally on the housing and configured such that batteries B1, B2 (fig. 6) designed for use as a power supply of a power tool (abstract) are respectively mountable thereon (¶ 0012, 0054); and 
a heat-generating means 71 (¶ 0067, e.g. it can be seen in figure 15) for boiling water by using electric power supplied by one of the batteries B1 (fig. 6) mounted on one of the battery-mount parts 25a (fig. 6) (¶ 0015, 0062, 0067, 0073, 0078), the heat-generating means (71) being disposed within the housing (¶ 0073); 
wherein when one of the batteries B1 (fig. 6) is mounted on one of the battery-mount parts 25a (fig. 6), one or more batteries B1, B2 (fig. 6) are prevented (i.e. a cover 26) from being mounted on the other battery-mount part(s) (¶ 0054-0055, 0088).
With respect to claim 21, Goto et al. discloses wherein at least two of the battery-mount parts 25a, 25b (fig. 6, i.e. called battery attachment portions) have different sizes (i.e. 14.4 volts and 18 volts) and are configured to respectively mount batteries B1, B2 (fig. 6) having different sizes respectively corresponding to the at least two of the battery-mount parts (¶ 0017, 0053).

    PNG
    media_image1.png
    710
    622
    media_image1.png
    Greyscale

With respect to claim 22, Goto et al. discloses wherein: each of the battery-mount parts 43a, 43b (see annotated fig. 12 above, i.e. called battery attachment portions) comprises a pair of guide rails 43ar, the other one not shown (see annotated fig. 12 above) and a plurality of terminals 43at, the other one not shown (see annotated fig. 12 above); at least two of the battery-mount parts differ (see annotated figure 12 above, i.e. battery B1 (18 V) is bigger than battery B2 (14.4 V) in an arrangement of the guide rails and/or in an arrangement of the plurality of terminals such that the batteries B1, B2 (see annotated figure 12 above), which are capable of engaging with and sliding with respect to the pair of guide rails 43ar, the other one not shown (see annotated fig. 12 above) and are capable of electrically connecting to the terminals 43at, the other one not shown (see annotated fig. 12 above), are mountable on the respective battery-mount parts 43a, 43b (see annotated fig. 12 above, i.e. called battery attachment portions) (¶ 0061). Furthermore, these features as set forth above are known in the art as evidenced by Ota et al. (US 20110197389 A1, see figure 4, ¶ 0049).
With respect to claim 33, Goto et al. discloses a plurality of the batteries B1, B2 (fig. 6), which are respectively mountable on corresponding ones of the battery-mount parts 25a, 25b (fig. 6, i.e. called battery attachment portions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (CN 103153140, See CN_103153140_translation.pdf as equivalent) in view of Glucksman et al. (US 8,180,204 B2).
Regarding claim 26, Goto et al. discloses wherein: the battery-mount parts 25a, 25b (fig. 6, i.e. called battery attachment portions) are provided on one side surface (i.e. the rear side the electric device 20) of the housing (not labeled, i.e. a housing of the a device main body part 21); a lid 62 (fig. 17, i.e. called a cover) is provided on an upper surface (i.e. the upper surface of the cover) of the housing and is configured to close and open an opening of a water reservoir (i.e. the water reservoir of the electric kettle) within the housing (¶ 0068); and the lid 62 (fig. 17, i.e. called a cover) is located on an upper side of the one side surface (i.e. the upper side of the electric kettle) of the housing on which the battery-mount parts 25a, 25b (fig. 6, i.e. called battery attachment portions) are provided, except for configured such that the lid stands up like a wall along an end edge of the upper surface of the housing when the opening of the water reservoir is opened.
Glucksman discloses the lid 106 (figs. 2 and 8) stands up (see figures 2 and 8) like a wall along an end edge of the upper surface (see figure 2, i.e. the upper rear end of the housing 104) of the housing 104 (fig. 2) when the opening of the water reservoir (i.e. a water tank) is opened (col. 6, lines 63-67). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Goto‘s reference, to include such lid arrangement as set forth above, as suggested and taught by Glucksman, for the purpose of providing the stability of the hot beverage brewing apparatus (abstract).
With respect to claim 27, Goto et al. in view of Glucksman et al. discloses the limitations of the claimed invention as set forth above including of which Glucksman further discloses wherein the lid 106 (figs. 2, 8) is coupled by a hinge (col. 5, lines 20-22; col. 6, lines 65-67, i.e. a lid hinged from the housing moves between opened and closed positions) to the housing 104 (figs. 2 and 8, i.e. called an vertical/upstanding housing) such that the lid 106 (figs. 2 and 8) is pivotable (see figures 2 and 8) about the end edge of the upper surface of the housing (i.e. the upper edge of the vertical housing 104 of figure 2 for example).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid arrangement as set forth above, as suggested and taught by Glucksman, for the purpose of providing the stability of the hot beverage brewing apparatus (abstract).
With respect to claim 32, Goto et al. in view of Glucksman et al. discloses the limitations of the claimed invention as set forth above including of which Glucksman further discloses a drip case 112 (figs. 2, 10, i.e. called a capsule receiver station) mountable in the housing 105 (figs. 2, 10, i.e. called an upper housing) and configured to hold a pod 20 (figs. 2, 10, i.e. a capsule), which contains a predetermined amount of tea leaves or coffee grounds held in a water-permeable bag-shaped element (col. 8, lines 12-30). Note: with respect to the drip case feature, Applicant admitted that this feature is known in the art (see ¶ 0031 of the instant invention); and Page 5MAK090-01204 
a hot water supply 132 (fig. 10, i.e. called a hot water delivery tube) configured to automatically supply water boiled by the heat-generating means 145 (fig. 10, i.e. a heater) to an interior portion of the drip case 112 (figs. 2, 10, i.e. called a capsule receiver station) so that the boiled water is poured or otherwise dispersed onto the pod 20 (fig. 10), 
wherein the drip case 112 (figs. 2, 10, i.e. called a capsule receiver station) further includes an extraction part 35 (fig. 10, i.e. called a dispensing spout) configured to allow a hot beverage produced by the water that has been poured onto the pod 20 (fig. 10) to flow downwardly out of the drip case 112 (figs. 2, 10, i.e. called a capsule receiver station) (col. 7, lines 33-38. It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such drip case as set forth above, as suggested and taught by Glucksman, for the purpose of providing an apparatus for brewing a hot beverage by infusing a material with a hot liquid under pressure that is compact, reliable and inexpensive to manufacture (col. 4, lines 39-42).
With respect to claim 34, Goto et al. in view of Glucksman et al. discloses the limitations of the claimed invention as set forth above including of which Goto further discloses an electrical device 10, 20, 60 (figs. 1, 6, 17) comprising: 
a housing (not labeled, i.e. a housing of the a device main body part 11, 21) having a water reservoir (i.e. a water storage tank) defined therein (¶ 0047, 0073); 
a plurality of battery-mount parts 25a, 25b (fig. 6, i.e. called battery attachment portions) provided externally on one side surface (see figure 6 for example) of the housing and configured such that batteries B1, B2 (fig. 6) designed for use as a power supply of a power tool are respectively mountable thereon (¶ 0012, 0054); 
a heat-generating means 71 (fig. 15) for boiling water by using electric power supplied by at least one of the batteries B1, B2 (fig. 6) mounted on at least one of the battery-mount parts  25a, 25b (fig. 6, i.e. called battery attachment portions) (¶ 0015, 0062, 0067, 0073, 0078); and 
a lid 62 (fig. 17, i.e. called a cover) provided on an upper surface (i.e. the upper surface of the cover) of the one side surface of the housing (see figure 17 for example); wherein the lid 62 (fig. 17, i.e. called a cover) is configured to close and open an opening of the water reservoir (¶ 0061, 0068).
 Goto et al. discloses all the limitation of the claimed invention as set forth above, except for the lid stands up like a wall along an end edge of the upper surface of the housing when the opening of the water reservoir is opened.
However, Glucksman et al. teaches the lid 106 (figs. 2 and 8) stands up (see figures 2 and 8)  like a wall along an end edge of the upper surface (see figure 2, i.e. the upper rear end of the housing 104) of the housing 104 (fig. 2) when the opening of the water reservoir (i.e. a water tank) is opened (col. 6, lines 63-67). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid arrangement as set forth above, as suggested and taught by Glucksman, for the purpose of providing the stability of the hot beverage brewing apparatus (abstract).
With respect to claim 35, Goto et al. in view of Glucksman et al. discloses the limitations of the claimed invention as set forth above of which Goto further discloses a plurality of the batteries B1, B2 (fig. 6), which are respectively mountable on corresponding ones of the battery-mount parts 25a, 25b (fig. 6, i.e. called battery attachment portions).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (CN 103153140, See CN_103153140_translation.pdf as equivalent) in view of Alllemand et al. (US 20150272372).
Regarding claim 36, Goto et al. discloses an electrical device 20 (fig. 6) comprising: 
a housing (not labeled, i.e. a housing of the a device main body part 21); 
a first battery-mount part 25a (fig. 6, i.e. called battery attachment portion(s)) externally disposed on the housing and configured such that a first battery B1 (fig. 6) designed for use as a power supply of a power tool (abstract) is mountable thereon (¶ 0012, 0054); Page 6MAK090-01204 
a heat-generating means 71 (¶ 0067, e.g. it can be seen in figure 15) for boiling water by using electric power supplied by the first battery B1 (fig. 6) mounted on the first battery-mount part B1 (fig. 6), the heat-generating means being disposed within the housing (¶ 0073); 
a cover member 26 (fig. 6, i.e. called a battery cover) movably coupled to the first battery-mount part B1 (fig. 6) and configured to cover the first battery-mount part B1 (fig. 6).
 Goto discloses all the limitations of the claimed invention as set forth above, except for a cover-operation switch configured to detect movement of the cover member, wherein the cover-operation switch is configured such that removal of the cover member from the first battery-mount part causes a power-supply line between power-supply terminals of the first battery-mount part and the heat-generating means to be disconnected. 
Alllemand discloses a cover-operation switch 41, 45 (fig. 2) configured to detect movement of the cover member 30 (fig. 2), wherein the cover-operation switch 41, 45 (fig. 2) is configured such that removal of the cover member from the first battery-mount part causes a power-supply line between power-supply terminals (i.e. power supply) of the first battery-mount part (i.e. corresponding to the opening of the housing 10/container 20) (¶ 0044) and the heat-generating means 13 (fig. 1) to be disconnected (¶ 0050, 0051).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such switch arrangement as forth above, as suggested and taught by Alllemand, for the purpose of turning off at least one electrical circuit of the electrical device when the cover is not closing the container and in order to turn on said at least one electrical circuit when the cover is closing the container (abstract).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (CN 103153140, See CN_103153140_translation.pdf as equivalent) in view of Alllemand et al. (US 20150272372) as applied to claim 36 above, and further in view of Glucksman et al. (US 8,180,204 B2).
Regarding claim 39, Goto et al. in view of Alllemand et al. discloses all the limitations of the claimed invention as set forth above, except for a drip case mountable in the housing and configured to hold a pod, which contains a predetermined amount of tea leaves or coffee grounds held in a water-permeable bag-shaped element; and Page 7MAK090-01204 
a hot water supply configured to automatically supply water boiled by the heat-generating means to an interior portion of the drip case so that the boiled water is poured or otherwise dispersed onto the pod, 
wherein the drip case further includes an extraction part configured to allow a hot beverage produced by the water that has been poured onto the pod to flow downwardly out of the drip case.
However, Glucksman teaches a drip case 112 (figs. 2, 10, i.e. called a capsule receiver station) mountable in the housing 105 (figs. 2, 10, i.e. called an upper housing) and configured to hold a pod 20 (figs. 2, 10, i.e. a capsule), which contains a predetermined amount of tea leaves or coffee grounds held in a water-permeable bag-shaped element (col. 8, lines 12-30). Note: with respect to the drip case feature, Applicant admitted that this feature is known in the art (see ¶ 0031 of the instant invention); and Page 5MAK090-01204 
a hot water supply 132 (fig. 10, i.e. called a hot water delivery tube) configured to automatically supply water boiled by the heat-generating means 145 (fig. 10, i.e. a heater) to an interior portion of the drip case 112 (figs. 2, 10, i.e. called a capsule receiver station) so that the boiled water is poured or otherwise dispersed onto the pod 20 (fig. 10), 
wherein the drip case 112 (figs. 2, 10, i.e. called a capsule receiver station) further includes an extraction part 35 (fig. 10, i.e. called a dispensing spout) configured to allow a hot beverage produced by the water that has been poured onto the pod 20 (fig. 10) to flow downwardly out of the drip case 112 (figs. 2, 10, i.e. called a capsule receiver station) (col. 7, lines 33-38. It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such drip case as set forth above, as suggested and taught by Glucksman, for the purpose of providing an apparatus for brewing a hot beverage by infusing a material with a hot liquid under pressure that is compact, reliable and inexpensive to manufacture (col. 4, lines 39-42). 

Allowable Subject Matter
Claims 23 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 36 and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761